Notice of Pre-AIA  or AIA  Status
1.		The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Application, Amendments and/or Claims
2.		The amendment of 30 June 2020 has been entered in full. Claims 18, 29 and 32-35 are cancelled. Claims 1, 3, 5-8, 11-12, 16, 36, 40 and 52-54 are currently pending.

Election without traverse
3.		Applicant’s election without traverse of Group I, and ‘glutamate’ as the neurotransmitter species, in the reply filed on 30 June 2020 is acknowledged.   
4.		The requirement is deemed proper and is therefore made FINAL.
5.		Claims 1, 3, 5-8, 11-12, 16, 36, 40 and 52-54, drawn to a method of treating major depression comprising identifying a subject with a depressive disorder and administering a composition comprising botulinum toxin to the subject, are being considered for examination in the instant application. 
	 
Claim Objections
Claim 36 is objected to because of the following informalities:
6.		Claim 36 has a typographical error reciting “neurocarnium” (emphasis added) instead of “neurocranium” (as in claim 1). Appropriate correction is required.

Claim Rejections - 35 USC § 112-Second paragraph 
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


9.		Claims 1, 3, 5-8, 11-12, 16, 36, 40 and 52-54 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
10.		The term "amount not sufficient …" and “..but sufficient..” in claims 1 and 36 are relative terms which renders the claim indefinite.  The term "sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “sufficient” does not clearly convey the meaning in context with the present claims. Examiner is not sure as to what specifically is the “amount” which is sufficient to cause suppression of neurotransmission in the central nervous system (CNS), but is “not sufficient” to cause muscular impairment (emphasis added). The claim fails to identify the metes and bounds of the related subject matter and how that could be ascertained in the stated invention. Appropriate clarification is required. 
11.		Claims 3, 5-8, 11-12, 16, 40 and 52-54 are rejected as depending from an indefinite claim.

Claim Rejections - 35 USC § 112, first paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.		Claims 1, 3, 5-8, 11-12, 16, 36, 40 and 52-54 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably This is a new matter rejection.
13.		Claims 1 and 36 are directed to a method comprising administering botulinum toxin “in an amount not sufficient to cause muscular impairment”.
14.		Claim 8 is directed to a method where: the botulinum toxin composition is administered “other than into a brow muscle of the subject”. 
15.		Claims 1, 8 and 36 were amended dated 9/9/2019 to add said limitations, which were neither present in the original claims dated 1/14/2019, nor was disclosed in the specification. The instant specification neither teaches any brow muscle (e.g. frontalis, orbicularis oculi, corrugator superrcilii, procerus), nor administration of botulinum toxin associated with a brow muscle. The specification also does not teach amounts that would not be sufficient to cause muscular impairment as recited in claims 1 and 36. The specification only teaches correction or improvement of muscular impairment by administration of the toxin (e.g. para 0006). The instant specification neither has the teaching of “a brow muscle”, nor supports administration (or no administration) of the toxin into said muscle; AND amounts that would not be sufficient to cause muscular impairment, as it does not contemplate the narrowed limitation as recited in instant claims 1, 8 and 36. These are not expressly asserted, nor do they flow naturally from the specification. Dependent claims 3, 5-7, 11-12, 16, 40 and 52-54 are rejected as these are construed to incorporate by reference all the limitations of independent claim 1. Applicant is required to cancel the new matter in the response to this Office Action. Alternatively, applicant is invited to provide sufficient written support for the “limitation” indicated above. See MPEP 714.02 and 2163.06.
Claim Rejections - 35 USC § 102
	       The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

16.		Claims 1, 3, 5-7, 36, 40 and 52-53 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Blumenfeld US Patent 8,734,810, filed 10/12/2004 (listed in IDS).
17.		The claims are directed to a method of treating major depression comprising identifying a subject with major depression, and administering botulinum toxin (type A from Hall strain of Clostridium botulinum) by intramuscular or non-intramuscular injection at a dose of 1.25-3000 units (claim 53), to a soft tissue outside the neurocranium, such as the face, neck, forehead, scalp, periocular region, wherein the amount is sufficient to induce suppression of neurotransmission like cholinergic or glutamate in the CNS, but not sufficient to cause muscular impairment (claims 1, 3, 5-7, 36),; wherein the administration enhances uptake by the portal hypophyseal drainage system (claim 40), and wherein one of the symptoms of major depression is at least one from those listed in claim 52. 
18.		Blumenfeld teaches intramuscular and non-intramuscular injections of botulinum toxin (col 14, lines 30-31; col 15, lines 61-62; abstract; col 19, para 4) for treating depression and related disorders, wherein botulinum toxin is available in a pharmaceutical composition comprising a pharmaceutically acceptable carrier; the toxin has A-G serotypes; and botulinum type A is made from the Hall strain of Clostridium botulinum (col 14, lines 15-22; col 25, lines 54-56; col 10, lines 44-46) (as recited in instant claims 1, 3, 5). Even though the reference does not mention “major” depression, the teachings clearly associate depression with a neuropsychiatric disorder like mood disorder (see col 5, line 25-42), hence is not an “atypical” or “minor" depression (see explanation in para 0058 spanning pages 17 and 18 of the instant specification). The reference also teaches that depression can have symptoms of decreased (as in instant claim 52). Blumenfeld teaches treating neurological disorders including depression, comprising administering botulinum toxin by peripheral administration to the vicinity of trigeminal nerves or nerve endings (abstract; col 15, lines 52-54; col 5, line 38; claims 11- 18). Because the trigeminal nerves and its branches have endings in the face, neck and scalp regions, and forehead (col 8, lines 46-50; col 24, lines 66, 67), peripheral injections of botulinum to the vicinity of trigeminal nerves and its branches would inherently imply administration to these regions e.g. face, scalp and head region (col 29, lines 26-28) (as in instant claim 7), wherein peripheral injections include subdermal, subcutaneous but not intramuscular (non-intramuscular) (col 19, para 4), and which can comprise botulinum toxin doses in the range of about 1 to about 3000 units (col 20, lines 1-3). The reference states that the toxin can be administered in doses from about 2 to 2500 units to obtain “clinically observable and undesired muscle hypotonicity, weakness and/or paralysis” (i.e. in amounts not sufficient for muscle impairment) (para spanning cols 33 and 34) (as in instant claims 1, 36, 53). It is understood by a person skilled in the art that soft tissues like face, neck, forehead, etc. are outside the cranium or neurocranium. The reference also teaches that botulinum inhibits the release of acetylcholine (from cholinergic neurons) at neuromuscular junction (col 11, lines 62-64) and the release of glutamate neurotransmitters in cortical synaptosome culture (glutamate neurotransmission) (col 18, lines 29-31; col 12, 39-44) (as recited in instant claims 1, 36). Even though the reference does not teach identifying a subject with major depression before administering botulinum toxin, this is a widely understood inherent step before initiation of any treatment. It is noted that the wherein clauses reciting “wherein said botulinum is in an amount not sufficient to cause muscular impairment but sufficient to induce a suppressive effect in the central nervous system (CNS)”; “wherein the CNS suppressive effect is associated with a decrease in … choline acetyltransferase activity”; and “wherein said …… not sufficient to cause muscular impairment” (as in instant claims 1, 36), recite a result of the method and is an intended outcome, but not a step that is to be performed by the artisan. Upon performing the  “wherein ..... is administered ... in a soft tissue area that enhances uptake by the hypophyseal portal system" (as in claim 40); recite a result of the method of administering botulinum toxin to a subject identified as having a symptom of major depression, therefore, is an intended outcome, but not a step that is to be performed by the artisan. Paragraph 0032 of the instant specification even teaches that the toxin “may be preferably administered to locations (e.g. the forehead, scalp or neck as instantly claimed)” “that maximize uptake by the portal hypophyseal drainage”, implying that administration to the regions as claimed would inherently result in increased drainage, absent any evidence to the contrary. The reference therefore, anticipates the invention as claimed. 

19.    		Claims 1, 3, 6-7, 36, 40, 52-53 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Blumenfeld US Patent 8,609,112, filed 10/12/2004 (listed in IDS) (denoted hereafter as Blumenfeld 2), as evidenced by Blumenfeld (2004).
20.    		Blumenfeld 2 teaches treating depression including major depressive disorder comprising peripheral administration of botulinum toxin to the vicinity of trigeminal nerves or nerve endings (abstract; Detailed description para 1; col 3, para 1); wherein the toxin can be administered subdermally, or subcutaneously (non-intramuscular) (col 2, lines 5-8; 28-32), wherein botulinum is from Clostridium genus and is of types A-G (col 10, para 6),  and botulinum toxin is present in compositions comprising a pharmaceutically acceptable carrier (col 18, full para 1) (as recited in instant claims 1, 3, 6), and wherein the therapeutic effect requires Clostridium botulinum (instant claim 3). Even though the reference does not explicitly teach identifying a subject with one or more symptoms of depression, the reference method is treating major depression by administering the toxin, which would have inherently followed the step of identifying the patient population requiring such treatment. The reference also teaches that depression can have symptoms like decreased sleep (like insomnia) and thoughts of suicide (col 3, para 2) (as in instant claim 52). Because the trigeminal nerves and its branches have endings in different regions of the face including around the eyes or periocular regions, neck and scalp regions, and forehead (col 5, para 2, 3; Fig 2), peripheral injections of botulinum to the vicinity of trigeminal nerves and its branches would inherently encompass administration to these regions, in amounts of about 1 to about 3000 units (col 10, para 4) (as recited in claims 7, 53). The reference states that the toxin can be administered in doses from about 2 to 2500 units to obtain “clinically observable and undesired muscle hypotonicity, weakness and/or paralysis” (i.e. in amounts not sufficient for muscle impairment) (col 11, para 4) (as in instant claims 1, 36, 53). Because the soft tissues like face, neck, forehead, etc. are outside the cranium, the tissues would inherently be outside the neurocranium. It is noted that the wherein clauses reciting “wherein said botulinum is in an amount not sufficient to cause muscular impairment but sufficient to induce a suppressive effect in the central nervous system (CNS)”; “wherein the CNS suppressive effect is associated with a decrease in … choline acetyltransferase activity”; and “wherein said …… not sufficient to cause muscular impairment” (as in instant claims 1, 36), recite a result of the method and is an intended outcome, but not a step that is to be performed by the artisan. Upon performing the step of administering botulinum toxin in amounts that would treat major depression in a subject identified with the disease, and upon the reference teaching that the toxin results in suppressed release of neurotransmitters, one will necessarily have administered doses that are sufficient for  “wherein ..... is administered ... in a soft tissue area that enhances uptake by the hypophyseal portal system" (as in claim 40); recite a result of the method of administering botulinum toxin to a subject identified as having a symptom of major depression, therefore, is an intended outcome, but not a step that is to be performed by the artisan. Paragraph 0032 of the instant specification even teaches that the toxin “may be preferably administered to locations (e.g. the forehead, scalp or neck as instantly claimed)” “that maximize uptake by the portal hypophyseal drainage”, implying that administration to the regions as claimed would inherently result in increased drainage, absent any evidence to the contrary.   The reference therefore, anticipates the invention as claimed.

21.		Claims 1, 3, 5-7, 36, 40 and 52-53 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ceballos et al DE 000010150415, pages 1-2, published 15 May 2003 (English translation), as evidenced by Blumenfeld (2004).
instant claims 1, 5-7, 52). It is well understood that scalp is a part of the head. A person skilled in the art will also comprehend that soft tissues like face, neck, forehead, etc. are outside the cranium or neurocranium. The reference teaches that botulinum toxin is generated from Clostridium botulinum, and is available in the serotype forms A-G. It is well known and also evinced by Blumenfeld (2004) – col 14, lines 20-22) that botulinum toxin type A is from the Hall strain of Clostridium botulinum (instant claim 3). Even though the reference does not teach identifying a subject with major depression before administering botulinum toxin, this is a widely understood inherent step before initiation of any treatment. Ceballos et al teach that botulinum A (BOTOX) is used for neuromuscular disorders (page 2, para 5, 11) as a pharmaceutical composition. The reference teaches that the clinical effect of the toxin is based upon the blockade of acetylcholine release (page 2, para 1), i.e. the amount of the toxin is sufficient to suppress CNS neurotransmission. The reference also teaches that intramuscular or subcutaneous (non-intramuscular) administration of the toxin to the face, head and neck region has a positive effect on depression symptomatology, by improving depression condition and increasing muscle tone (page 1, last para), thereby inherently stating that the amount of the toxin administered is not sufficient to cause muscular impairment. Example 1 of the reference demonstrates that intramuscular injections of 5-10 units of Dysport® or botulinum toxin A in the forehead of a woman having dysthymia or chronic depression, resulted in sustained improvement of depression symptoms (instant claim 53). Please note that the preamble recitation in claim 36 indicates that it is a method for lowering glutamate neurotransmission in the brain, however, this is an intended use of the claimed method steps and does not receive patentable weight. MPEP  “wherein ..... is administered ... in a soft tissue area that enhances uptake by the hypophyseal portal system" (as in claim 40); recite a result of the method of administering botulinum toxin to a subject identified as having a symptom of major depression, therefore, is an intended outcome, but not a step that is to be performed by the artisan. Paragraph 0032 of the instant specification even teaches that the toxin “may be preferably administered to locations (e.g. the forehead, scalp or neck as instantly claimed)” “that maximize uptake by the portal hypophyseal drainage”, implying that administration to the regions as claimed would inherently result in increased drainage, absent any evidence to the contrary.  The reference therefore, anticipates the invention as claimed. 


Claim Rejections - 35 USC § 103
23.		The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the
	basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1, 3, 5-7, 11-12, 36, 40 and 52-53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blumenfeld (2004), Blumenfeld 2 (2004) or Ceballos et al (2003) in view of Hunt T (US PGPB 20050238663, filed 10/29/2004 and published 10/27/2005) (in IDS).
25.		The claims also recite that the composition of the method does not contain human blood products (claim 11) and further comprises a polycationic protein (claim 12).
26.		The teachings of Blumenfeld, Blumenfeld 2 and Ceballos et al are set forth above.
27.		 Blumenfeld, Blumenfeld 2 or Ceballos et al do not teach using the toxin with polycationic protein OR without blood products.
28.		Hunt teaches a botulinum toxin therapeutic formulation free of blood products or animal proteins, wherein the formulation can be used for treating different diseases in human patients (abstract; claims 1, 3, 4, 9-12). The reference teaches that the botulinum toxin composition is free of animal and human derived proteins like blood pooled or blood derived proteins (para 0009, 0093), so as to provide a composition with reduced immunogenicity (para 0088) and to avoid the pyrogens that can cause adverse reactions in a human patient (para 0058). The reference further teaches that peptides comprising cationic amino acids like polylysine can bind to acidic proteins like botulinum toxin and shield the protein from getting unstable on contact with other ingredients in the composition like sugars, thereby stabilizing the active protein from being degraded. Hunt teaches that this property also provides the “additional advantage of being antibacterial” (para 0188, 0189). It may be noted that presence of a polylysine stretch can be considered as a polycationic peptide.
29.		It would therefore, have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method for administering botulinum toxin for treating major depression in a subject as taught by Blumenfeld/Blumenfeld 2/Ceballos et al, by preparing the composition with polycationic protein or without blood products, in view of the teachings of Hunt. The person of ordinary skill in the art would have been motivated to make that modification and would have expected reasonable success as botulinum toxin is a protein 
30.		Thus, the claimed invention as a whole was prima facie obvious over the teachings of the prior art.


31.		Claims 1, 3, 5-7, 36, 40 and 52-54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blumenfeld (2004), Blumenfeld 2 (2004) or Ceballos et al (2003) in view of Yankovskis et al (Accupun Electro-Therapeut Res Int J 25: 9-16, 2000) (listed in IDS).
32.		Claim 54 recites that the administration of the toxin comprises intraosseous administration.
33.		The teachings of Blumenfeld, Blumenfeld 2 and Ceballos et al are set forth above.
34.		Blumenfeld, Blumenfeld 2 or Ceballos et al do not teach intraosseous administration of the toxin.
35.		Yankovskis et al teach treating depression by intraosseous (or intraosseal) (instant claim 54) delivery of agents in patients with alcoholism, wherein the depression symptom is significantly reduced (abstract; Figure 8). The reference teaches that the brain receives signal from nerves from different bones of the body (see Figures 1, 2), wherein the irritation within the bone marrow results in "modulation of the neurophysiological activity in the brain" (page 11, col 1), eventually leading to treating depression (last para, page 16).
36.		It would have been therefore obvious to the person of ordinary skill in the art at the time the claimed invention was made to modify the method of non-intramuscularly administering 
37.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

38.		Claims 1, 3, 5-7, , 16, 36, 40 and 52-53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blumenfeld (2004), Blumenfeld 2 (2004) or Ceballos et al (2003), in view of Krystal et al (Mol Psychiat 7: S71-S80, 2002) and Ma et al (J Chromat B. 726: 285-290, 1999).
39.		Claim 16 recites that the identifying step further comprises determining glutamate neurotransmission level in the brain or CNS of the subject.
40.		The teachings of Blumenfeld, Blumenfeld 2 and Ceballos et al are set forth above.
41.		 Blumenfeld, Blumenfeld 2 or Ceballos et al does not teach that identifying step comprises determining glutamate neurotransmission level in the brain or CNS of the subject.
42.		Krystal et teach that glutamate plays an important role in the pathophysiology of depression and mood disorders, and that glutamatergic and metabolic abnormalities are observed in depression patients. The reference teaches that glutamate is an emerging target for developing antidepressants and mood disorder therapy (Abstract; page S71, col 1, 2; S74, col 1, para 4). The reference also teaches that mood stabilizers reduce glutamate release and 
43.		Krystal et al do not teach determining glutamate levels.
44.		Ma et al teach measuring glutamic acid (Glu) in whole brain and different regions of the brain using liquid chromatography-mass spectrometry. The reference teaches that measuring the levels is useful for studying Glu metabolism in the brain (Abstract; concluding para, page 289). 
45.		It would therefore, have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method for administering botulinum toxin for treating major depression in a subject as taught by Blumenfeld/Blumenfeld 2/Ceballos et al, by understanding neurotransmitter dysfunction in depression and other related mood disorders based upon the teachings of Krystal et al, and measuring glutamic acid levels in the brain as taught by Ma et al. The person of ordinary skill in the art would have been motivated to make that modification and measure the basal levels of glutamate for identifying a subject for treatment with botulinum, as glutamate and metabolic abnormalities are observed in depressed patients, as mood stabilizers reduce glutamate release and intracellular signaling (Krystal et al), and as glutamatergic neurotransmission was a known target of botulinum. The person of ordinary skill in the art would have expected reasonable success as botulinum toxin was known to suppress neurotransmission and treat depression at the time the invention was made.
46.		Thus, the claimed invention as a whole was prima facie obvious over the teachings of the prior art.

Double Patenting
Non-Statutory
47.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
48.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
49.		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

50.		Claims 1, 3, 5-7 and 52-54 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent 8,926,991. Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are directed to treating subjects having a symptom comprising sleep disturbance or insomnia comprising administering botulinum toxin in the form of immunotypes A to said subjects, wherein the administration is in the face, neck or scalp regions and the delivery is by subcutaneous (non-intramuscular) or intramuscular routes. 
The only difference between the two sets of claims is as follows:
Instant claim 54 recites intraosseous administration and the ‘991 patent claims are generically directed to non-intramuscular form of administration. However, the ‘991 claims are treating a patient population for the same condition, therefore, instant claim 54 is a species of the generic administration recited in '991 claims. Additionally the ‘991 specification teaches that the administration can include intraosseous injection so as to maximize uptake by portal hypophyseal drainage (para spanning cols 6 and 7). When determining what subject matter is embraced by a patent claim, it is proper to look to the portion of the specification of that patent that describes the claimed invention to determine what the inventor considered to be his or her 
51.		Therefore, the instant claims are not patentably distinct over the issued claims in U.S. patent 8,926,991.

52.		Claims 1, 3, 5-7 and 52-54 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent 10,441,641. Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are directed to treating a subject having depression and  insomnia (depression symptom as in instant claim 52) (or sleep disorder) comprising administering botulinum toxin by injection to said subjects, wherein the administration is to head, scalp, periocular and neck regions, the delivery is by subcutaneous (non-intramuscular) or intramuscular routes, and the composition decreases choline acetyltransferase activity/acetylcholine synthesis. 
The only difference between the two sets of claims is as follows:
Instant claim 54 recites intraosseous administration and the ‘641 patent claims are generically directed to non-intramuscular form of administration. However, the ‘641 claims are treating a patient population for the same condition, therefore, instant claim 54 is a species of the generic administration recited in '641 claims. Additionally the ‘641 specification teaches that the administration can include intraosseous injection so as to maximize uptake by portal hypophyseal drainage (col 7, para 1). When determining what subject matter is embraced by a patent claim, it is proper to look to the portion of the specification of that patent that describes the claimed invention to determine what the inventor considered to be his or her invention; see MPEP § 804(11)(B)(1). The ‘641 claims therefore, anticipate the instant method claims.  
53.		Therefore, the instant claims are not patentably distinct over the issued claims in US patent 10,441,641.

54.		Claims 1, 3, 6-7, 11-12, 36, 40, 52-54 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of co-pending US application number 16/681,052. Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to treating depression with symptoms like insomnia, thoughts of suicide, etc. comprising administering botulinum toxin in the form of immunotypes A or G to said subjects, wherein the administration is multifocal (head, periocular region, scalp etc.), the delivery is by subcutaneous (non-intramuscular) routes,. 
The only difference between the two sets of claims is as follows:
Instant claim 54 recites intraosseous administration and the ‘052 claims are generically directed to non-intramuscular form of administration. However, the ‘052 claims are treating a patient population for the same condition, therefore, the instant claims are a species of the generic administration recited in '052 claims. Additionally the ‘052 specification teaches that the administration can include intraosseous injection so as to maximize venous drainage (PGPB: para 0049). When determining what subject matter is embraced by a patent claim, it is proper to look to the portion of the specification of that patent that describes the claimed invention to determine what the inventor considered to be his or her invention; see MPEP § 804(11)(B)(1). The ‘052 claims therefore, anticipate the instant method claims.  
55.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion

56.	No claims are allowed. 
57.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.

59.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A. D./
Examiner, Art Unit 1649 
11 April, 2021

/GREGORY S EMCH/Primary Examiner, Art Unit 1699